Title: From George Washington to Clement Biddle, 23 August 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 23rd Augt 1797

I am extremely sorry to find by your letter of the 17th instant, and the Philadelphia Gazetters of that date, that the Yellow fever has again made its appearance; and devoutly wish that it may soon be removed, from your City.
Your motive for delaying the sale of my Table furniture is not only good as it respects the yellow fever, but if you think any advantage would result from the measure, it might be delayed until the Assembling of Congress in Philadelphia; as some of the members might incline to become purchasers, if the articles are retailed. Be so good as to ask Mr Simmons what he has done with my old Coach, & make the most you can of it. I will await the publication of all the vols. of the Encyclopædia before the sett intended for my use is bound; but could wish to know when this may be expected, as I no longer possess the sett which are in boards. With esteem & regard I am Dr Sir Yr Obedt Servt

Go: Washington

